U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 7, 2007 PLANETLINK COMMUNICATIONS, INC. (Exact name of registrant as specified in charter) Georgia 000-31763 58-2466623 (State or jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 11050 Regal Forest Drive, Suwanee, Georgia 30024 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:770-476-7903 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) As used in this report, the terms "we", “us", “our", “our company" or "PLKC" refer to Planetlink Communications, Inc., a Georgia corporation. ITEM3.02 – UNREGISTERED SALE OF EQUITY SECURITIES. EffectiveDecember 7, 2007, the Company closed on a financing transaction with a group of private investors (“Investors”) of $500,000. The financing consisted of two components: (a) a secured convertible debenture (“Debenture” or “Debentures”), in theprincipal aggregate amount of $500,000 and (b) warrants (“Warrants”) registered in the name of each Investor to purchase an aggregate of up to one percent (1%) of the one percent (1.0%) of the fully diluted outstanding shares of Common Stock upon exercise. The Debentures are due in May, 2010. The Debentures are convertible into shares of the Company's Common Stock (the "Common Stock") at a per share conversion price of the lesser of (a)an amount equal to 120% of the fixed conversion price of $.0031 per share(the “Fixed Price”), or (b)an amount equal to eighty-five percent(85%) of the lowest daily closing bid priceof the Company’s Common Stock, as quoted by Bloomberg, LP, for the ten (10) trading days immediately preceding the conversion date.
